[Cite as Haney v. Cleveland, 2018-Ohio-3648.]




PATRICK C. HANEY                                Case No. 2017-00720PQ

       Requester                                Judge Patrick M. McGrath

       v.                                       ENTRY ADOPTING
                                                RECOMMENDATION OF
CITY OF CLEVELAND, DEPARTMENT                   SPECIAL MASTER
OF LAW

       Respondent


        {¶1} On July 21, 2017, requester Patrick Haney sent a letter to respondent City of
Cleveland, Department of Law (City) making eight requests to inspect records.
(Complaint, Exhibit 1.) On August 4, 2017, Haney sent a request for an update, and on
August 7, 2017, the PRA advised that it was in the process of gathering responsive
records and would contact Haney. (Complaint, Exhibit 2.) Haney followed up again on
August 14, 2017, and the PRA responded that “additional time is needed to complete
your records request.” (Id.) Haney sent a second email on August 14, 2017, and
another on August 17, 2017, to which the PRA did not respond. (Id.)
        {¶2} On August 25, 2017, Haney filed a complaint under R.C. 2743.75 alleging
denial of timely access to public records by the City in violation of R.C. 149.43(B).
The parties engaged in seven court mediation sessions. On September 25, 2017, and
May 11, 2018, the City provided Haney with records responsive to requests Nos. 1-6.
(Reply at 2.) On June 8, 2018, the court was notified that the case had not been fully
resolved in mediation. On June 21, 2018, the City filed an answer (Response) stating
that requests Nos. 1-6 had been rendered moot, and denying requests Nos. 7 and 8 as
overly broad. On July 30, 2018, Haney filed a reply accepting receipt of the City records
responsive to requests Nos. 1-6, and voluntarily dismissing the complaint with respect
to requests Nos. 7 and 8. (Reply at 1.) In his sole remaining claim, Haney alleged that
the City did not produce records promptly as required by R.C. 149.43(B)(1).
Case No. 2017-00720PQ                       -2-                                    ENTRY


        {¶3} On August 2, 2018, Special Master Jeffery Clark issued a report finding that
all of Haney’s public records requests had been rendered moot or were voluntarily
dismissed. The special master recommended the court deny Haney’s claim for
production of records. The special master further found that the City had failed to
promptly provide records in response to request No. 1, and failed to timely provide the
opportunity and information statutorily required in response to allegedly ambiguous and
overly broad requests Nos. 7 and 8.
        {¶4} R.C. 2743.75(F)(2) states, in part: “Either party may object to the report and
recommendation within seven business days after receiving the report and
recommendation by filing a written objection with the clerk * * *.” No objections were
filed by either party. The court determines that there is no error of law or other defect
evident on the face of the special master’s decision. Therefore, the court adopts the
special master’s report and recommendation as its own, including findings of fact and
conclusions of law contained therein.
        {¶5} Court costs are assessed equally against the parties. The clerk shall serve
upon all parties notice of this judgment and its date of entry upon the journal.




                                           PATRICK M. MCGRATH
                                           Judge
Filed August 21, 2018
Sent to S.C. Reporter 9/10/18